DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2019-009020, has been filed on 1/23/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
a storage portion… [Claims 1 and 8],
 a control portion… [Claims 1, 6 and 8],
 a generating portion… [Claims 1-5 and 7].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations reciting “a control portion…” [Claims 1, 6 and 8], and “a generating portion…” [Claims 1-5 and 7] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Examiner observes that the “storage portion” is defined as a database server [Specification, ¶ 19]. However, the “control portion” and “generation portion” do not appear to have sufficient corresponding structure in the specification.
Therefore, claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-15 are directed to statutory categories, namely a machine (claims 1-10), and a process (claims 11-15). 

Step 2A, Prong 1: Claims 1 and 11 in part, recite the following abstract ideas: 
A disposition optimization system… [Claim 1],
A disposition optimizing method… [Claim 11].
These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, which includes social activities, teaching, and following rules or instructions. Specifically, generating a disposition plan in order to optimize the disposition of “disposition targets” based on a “mutual action search policy” is considered to set forth steps for following rules or instructions. 
Concepts relating to mental processes. The aforementioned limitations describe steps for concepts performed in the human mind, which includes an observation, evaluation, judgment or opinion. Specifically, generating a disposition plan in order to optimize the disposition of “disposition targets” based on a “mutual action search policy” is considered to set forth steps for an evaluation. 
As such, claims 1 and 11 are directed to concepts identified as abstract ideas.

Dependent claims 2-10 and 12-15 recite limitations relative to claim 1, including, for example: 
…wherein the generating portion extracts a location combination…  [Claim 2],
…wherein the generating portion selects a predetermined number of the target combinations… [Claim 3],
…wherein the work achievement information further indicates a Work which is an operation unit for which the work is performed for each of the works… [Claim 4],
…wherein the mutual action search policy further includes a search importance degree… [Claim 5],
…wherein the control portion outputs an input request requesting an input of the search importance degree… [Claim 6],
…wherein the generating portion acquires the improvement degree of the estimated work time from the actual work time… [Claim 7],
…wherein the storage portion stores a set of templates indicating the plurality of 43/48HITACHI2-341800028US01 mutual action emergence patterns… [Claim 8],
…wherein the disposition place is specified by a position on a two-dimensional area and a height in plural stages from the two-dimensional area… [Claim 9],
…wherein the plurality of mutual action emergence patterns indicate a distance between the two disposition places… [Claim 10].
 The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claim 1 only recites the following additional elements –
a storage portion configured to store work achievement information…; a control portion configured to acquire a mutual action search policy…; and a generating portion configured to generate a disposition plan… [ Claim 1],
Claim 11 recites no additional elements.
 The storage, control and generating portions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
vii. Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018).
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)) , like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus cannot integrate the abstract idea into a practical application.

Step 2B: Claims 1 and 11 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
In In particular, claim 1 only recites the following additional elements –
a storage portion configured to store work achievement information…; a control portion configured to acquire a mutual action search policy…; and a generating portion configured to generate a disposition plan… [ Claim 1],
Claim 11 recites no additional elements.
 These additional elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kircher et al., U.S. Publication No. 2020/0090803 [hereinafter Kircher] in view of Ebert et al., U.S. Publication No. 2003/0227392 [hereinafter Ebert].

Regarding claim 1, Kircher discloses a disposition optimization system configured to conduct analysis on disposition of a plurality of disposition targets, comprising: a storage portion configured to store work achievement information indicating, for each work, the disposition target related to the work, an actual disposition place where the disposition target is disposed, …and to store location information indicating a plurality of disposition places capable of disposing the disposition targets (Kircher, ¶ 18, the methods comprise (a) receiving a pharmaceutical medication (discloses disposition target); (b) at an electronic device with a processor and memory, inputting data related to the pharmaceutical medication (discloses work achievement information), wherein the data identify: (1) name and quantity of at least a portion of the pharmaceutical medication, and (2) a location for at least a portion of the pharmaceutical medication in an inventory; (c) creating a record associated with at least a portion of the pharmaceutical medication in the memory of the electronic device, wherein the record identifies the name and quantity of the portion of the pharmaceutical medication and the location for the portion of the pharmaceutical medication in the inventory (discloses actual disposition place); and (d) storing the portion of the pharmaceutical medication at the location in the inventory), (Id., ¶ 125, The server 702, although described herein in the singular, may actually comprise plural computers, devices, databases (discloses storage portion), associated backend devices, and the like, communicating (wired and/or wireless) and cooperating to perform some or all of the functions described herein), (Id., ¶ 39, the methods of the present disclosure allow for storing the same type of medication(s) received in the same or different shipments (e.g., at different times or part of different physical shipments) at different inventory locations (discloses a plurality of disposition places). This differs from an alphabetical ordering of the inventory, in which the same drug is always stored at the same location (e.g., on a shelf, inventory container, etc.) in the inventory upon receipt);
a control portion configured to acquire a mutual action search policy including a plurality of mutual action emergence patterns indicating a relation between two of the disposition places influencing the work time taken for the work (Id., ¶ 79, the methods further comprise receiving (e.g., from an electronic device of the present disclosure) (discloses control portion acquiring a mutual action search policy) a list of pharmaceutical medication(s) in the inventory that is sorted, grouped, or filtered based at least in part on one or more criteria, information, or inputted data of the present disclosure. This provides the user with a way to view medications of interest, e.g., having a certain name (e.g., brand, trade, generic/non-proprietary, and/or dosage), quantity, value, expiration date, route of administration, therapeutic mechanism or target, indication, manufacturer, labeler, lot or batch number, medication identification code such as an NDC, and the like (discloses mutual action emergence patterns). This allows for a searchable inventory), (Id., ¶ 100, the suggested path identifies two or more locations for the same pharmaceutical medication. Advantageously, this allows the user to retrieve some or all of the medications in an order or orders using an optimized route in the inventory, thereby saving time and labor (discloses influencing the work time));
and a generating portion configured to generate a disposition plan indicating a plan of the disposition place where the disposition target is disposed on the basis of the work achievement information, the location information, and the mutual action search policy (Id., ¶ 122, a computer-readable medium can be used to store (e.g., tangibly embody) one or more computer programs (discloses generating portion) for performing any one of the above-described processes by means of a computer), (Id., ¶ 44, the location for the pharmaceutical medication in the inventory is automatically inputted by the electronic device, e.g., based on one or more criteria (discloses generated disposition plan based on location and search policy). In some embodiments, the criteria include, without limitation, and in any combination or weighting schema, a previous location in the inventory, a proximal location in the inventory, an available location in the inventory, and inputted data of the present disclosure), (Id., ¶ 45, this allows the device to determine an optimized location (further discloses generated disposition plan based on location and search policy) for a pharmaceutical medication in the inventory based on predetermined criteria of interest. For example, medications that are often prescribed together can be located near one another in the inventory, reducing the amount of time needed to fill a common order. Medications can be grouped by expiration date or serial or lot or batch number which could aid in dispositioning expired and recalled medications. Medications with different names but similar storage requirements can be stored under the same conditions. Medications can be stored in different ways in the inventory based upon size and/or type of packaging. These features allow for an inventory with higher storage density, improved accuracy (e.g., by putting dissimilar medications together), quicker fill times (e.g., by optimizing fulfillment route), and no requirement for memorization of which drugs go where (which reduces the potential for error). In addition, these features allow for easier reorganization of the inventory, as simply changing the criteria can allow the device to direct the user to store medications at a different location (which is less confusing than always storing the medications in one location, memorizing it, then having to change the location and remember that the location has changed). In certain embodiments, the criteria include a previous location in the inventory, a proximal location in the inventory, and/or an available location in the inventory).
	While suggested, Kircher does not explicitly disclose …and actual work time taken for the work
	However, Ebert discloses …and actual work time taken for the work (Ebert, ¶ 13, The system can be implemented so that the multiple enterprises include a source enterprise and a destination enterprise; the source enterprise has an order document for an order placed by the destination enterprise and a shipping document for a physical shipment of goods prepared to satisfy the order placed by the destination enterprise; visibility includes visibility of relationships between the tag-read-data and business documents including the order document and the shipping document; and means for providing the enterprises with real -time visibility of the disposition of items (discloses time taken to disposition items) further include means for receiving shipping information including the following: tag identifiers for items corresponding to goods in the shipment; information associating each tag identifier with a shipment number for the shipping document, and information associating the shipment number with an order number for the order document; means for correlating the tag-read-data with the shipping information; and means for making the correlations available to the destination enterprise such that the destination enterprise can use a tag identifier for an item in the shipment to confirm the shipment), (Id., ¶ 154, The system saves input data with system-wide synchronized time stamps).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the disposition and search policy elements of Kircher’s prescription medication storage system to include the time measurement elements of Ebert in the analogous art of real-time item tracking systems.
 The motivation for doing so would have been to improve the ability to “include creating tracking information for a collection of items, the tracking information representing each of the items as one or more attributes and optional corresponding values” [Ebert, ¶ 20], wherein such tracking information would enhance Kircher’s use of “location identifiers… for a flexible, live inventory partially or fully independent of alphabetical ordering, thus providing a more robust, error-free, and efficient inventory” [Kircher, ¶ 5].

Regarding claim 2, the combination of Kircher and Ebert discloses the disposition optimization system according to claim 1.
Kircher further discloses …wherein the generating portion extracts a location combination including, as representative disposition places, two of the disposition places applicable to each of mutual action emergence patterns from the location information, acquires, for each target combination which is a combination of predetermined two disposition targets included in the plurality of disposition targets, estimated work time 41/48HITACHI2-341800028US01estimating the work time when two disposition targets included in the target combination are disposed at representative disposition places corresponding to each of the mutual action emergence patterns, and generates the disposition plan on the basis of each of the estimated work time (Kircher, ¶ 45, Medications with different names but similar storage requirements can be stored under the same conditions. Medications can be stored in different ways in the inventory based upon size and/or type of packaging. These features allow for an inventory with higher storage density, improved accuracy (e.g., by putting dissimilar medications together), quicker fill times (e.g., by optimizing fulfillment route), and no requirement for memorization of which drugs go where (which reduces the potential for error). In addition, these features allow for easier reorganization of the inventory, as simply changing the criteria can allow the device to direct the user to store medications at a different location (which is less confusing than always storing the medications in one location, memorizing it, then having to change the location and remember that the location has changed). In certain embodiments, the criteria include a previous location in the inventory, a proximal location in the inventory, and/or an available location in the inventory (discloses location combination of representative disposition places applicable to mutual action emergence patterns)), (Id., ¶ 38, the methods further comprise (e.g., after storing the portion of the first pharmaceutical medication in the inventory): receiving a second shipment comprising the pharmaceutical medication (disclose second disposition target in the combination); inputting (e.g., at the electronic device) second data related to the pharmaceutical medication, wherein the second data identify: name of the pharmaceutical medication and quantity of at least a portion of the pharmaceutical medication received in the second shipment, and the location for at least a portion of the pharmaceutical medication in the inventory; updating the record associated with the pharmaceutical medication in the memory of the electronic device; and storing the portion of pharmaceutical medication received in the second shipment at the location in the inventory), (Id., ¶ 39, As such, the methods of the present disclosure allow for storing the same type of medication(s) received in the same or different shipments (e.g., at different times or part of different physical shipments) at different inventory locations. This differs from an alphabetical ordering of the inventory, in which the same drug is always stored at the same location (e.g., on a shelf, inventory container, etc.) in the inventory upon receipt. In some embodiments, quantities of the same, similar, or different pharmaceutical medications may be stored at the same location in some instances but at a different location in other instances. For example, completely different medications could be stored in the same location simply because that is the most convenient location for the person storing the medications. For example, quantities of the pharmaceutical medication with the same or similar expiration date, inventory turnover (e.g., fast-movers) (discloses generated disposition plan based on estimated work time), serial number, or lot or batch number can be stored at the same location, but another quantity with a different expiration date, serial number, or lot or batch number can be stored at a different location).

Regarding claim 3, the combination of Kircher and Ebert discloses the disposition optimization system according to claim 2.
Kircher further discloses …wherein the generating portion selects a predetermined number of the target combinations in the order from a higher degree of improvement of the estimated work time from the actual work time and generates the disposition plan in which the disposition target included in the target combination is disposed at the disposition place where the improvement degree becomes the highest when the disposition target is disposed at each of the combination of the disposition places applicable to the mutual emergence pattern corresponding to the representative disposition place where the target combination is disposed for each of the selected target combinations (Kircher, ¶ 122, a computer-readable medium can be used to store (e.g., tangibly embody) one or more computer programs (discloses generating portion) for performing any one of the above-described processes by means of a computer), (Id., ¶ 76, upon receipt, pharmaceutical medication(s) can be repacked into a container for holding a different quantity (e.g., transferring from one or more blister packs into a vial or other container with a predetermined quantity (discloses predetermined number of combinations), such as a count of 30 or other quantity of the medication that can be typically dispensed as part of a prescription). In some embodiments, one or more pharmaceutical medications are repacked after receipt, but before storing. In some embodiments, one or more pharmaceutical medications are repacked after retrieval, but before dispensing or dispositioning), (Id., ¶ 39, As such, the methods of the present disclosure allow for storing the same type of medication(s) received in the same or different shipments (e.g., at different times or part of different physical shipments) at different inventory locations. This differs from an alphabetical ordering of the inventory, in which the same drug is always stored at the same location (e.g., on a shelf, inventory container, etc.) in the inventory upon receipt. In some embodiments, quantities of the same, similar, or different pharmaceutical medications may be stored at the same location in some instances but at a different location in other instances. For example, completely different medications could be stored in the same location simply because that is the most convenient (discloses highest degree of improvement) location for the person storing the medications. For example, quantities of the pharmaceutical medication with the same or similar expiration date, inventory turnover (e.g., fast-movers) (discloses generated disposition plan based on estimated work time), serial number, or lot or batch number can be stored at the same location, but another quantity with a different expiration date, serial number, or lot or batch number can be stored at a different location), (Id., ¶ 45, Medications can be stored in different ways in the inventory based upon size and/or type of packaging. These features allow for an inventory with higher storage density, improved accuracy (e.g., by putting dissimilar medications together), quicker fill times (e.g., by optimizing fulfillment route), and no requirement for memorization of which drugs go where (which reduces the potential for error). In addition, these features allow for easier reorganization of the inventory, as simply changing the criteria can allow the device to direct the user to store medications at a different location (which is less confusing than always storing the medications in one location, memorizing it, then having to change the location and remember that the location has changed). In certain embodiments, the criteria include a previous location in the inventory, a proximal location in the inventory, and/or an available location in the inventory (discloses location combination of representative disposition places applicable to mutual action emergence patterns)).

Regarding claim 4, the combination of Kircher and Ebert discloses the disposition optimization system according to claim 2.
Kircher further discloses …wherein the work achievement information further indicates a Work which is an operation unit for which the work is performed for each of the works (Kircher, ¶ 26, unless clearly indicated otherwise by context, a medication or drug "quantity" can refer to the number of pills (e.g., tablets, capsules, caplets, half-tablets), units (e.g., syringes, patches, inhalers), volume (e.g., milliliters), strength (e.g., milligrams), uses (e.g., injections, length of time, inhalations) (discloses operation units). "Quantity" also includes any data from which the "quantity" could be looked up, derived, or inferred, regardless of whether such action is taken, including without limitation a Prescription Number, Package Size (e.g., NDC Packaging Code), Container Size, Product Identifier);
 and the generating portion selects the target combination from the combinations of the disposition targets configured by the plurality of disposition targets on the basis of a number of times related to the work in the identical Work (Id., ¶ 122, a computer-readable medium can be used to store (e.g., tangibly embody) one or more computer programs (discloses generating portion) for performing any one of the above-described processes by means of a computer), (Id., ¶ 76, upon receipt, pharmaceutical medication(s) can be repacked into a container for holding a different quantity (e.g., transferring from one or more blister packs into a vial or other container with a predetermined quantity (discloses number of target combinations), such as a count of 30 or other quantity of the medication that can be typically dispensed as part of a prescription). In some embodiments, one or more pharmaceutical medications are repacked after receipt, but before storing. In some embodiments, one or more pharmaceutical medications are repacked after retrieval, but before dispensing or dispositioning), (Id., ¶ 73, a received order is for two or more pharmaceutical medications in the inventory (e.g., two or more, three or more, four or more, five or more, six or more, seven or more, eight or more, nine or more, ten or more, and so forth) (discloses number of times related to the work). For example, the order (or a second received order) can include information related to a second pharmaceutical medication (e.g., identifying or indicating the second medication's name, quantity, expiration date, and/or medication identification code such as an NDC). In some embodiments, the received order is for one pharmaceutical medication, and fulfillment of the order requires retrieving the pharmaceutical medication from two or more locations in the inventory).

Regarding claim 5, the combination of Kircher and Ebert discloses the disposition optimization system according to claim 2.
Kircher further discloses …wherein the mutual action search policy further includes a search importance degree which is an importance degree of the mutual action emergence pattern for each of the mutual action emergence patterns (Kircher, ¶ 79, the methods further comprise receiving (e.g., from an electronic device of the present disclosure) (discloses control portion acquiring a mutual action search policy) a list of pharmaceutical medication(s) in the inventory that is sorted, grouped, or filtered based at least in part on one or more criteria, information, or inputted data of the present disclosure. This provides the user with a way to view medications of interest, e.g., having a certain name (e.g., brand, trade, generic/non-proprietary, and/or dosage), quantity, value, expiration date, route of administration, therapeutic mechanism or target, indication, manufacturer, labeler, lot or batch number, medication identification code such as an NDC, and the like (discloses mutual action emergence patterns). This allows for a searchable inventory), (Id., ¶ 44, the location for the pharmaceutical medication in the inventory is automatically inputted by the electronic device, e.g., based on one or more criteria. In some embodiments, the criteria include, without limitation, and in any combination or weighting schema (discloses degrees of importance), a previous location in the inventory, a proximal location in the inventory, an available location in the inventory, and inputted data of the present disclosure);
and the generating portion extracts the location combinations in the number according to the search importance degree of the mutual action emergence pattern for each of the mutual action emergence patterns (Id., ¶ 122, a computer-readable medium can be used to store (e.g., tangibly embody) one or more computer programs (discloses generating portion) for performing any one of the above-described processes by means of a computer), (Id., ¶ 44, the location for the pharmaceutical medication in the inventory is automatically inputted by the electronic device, e.g., based on one or more criteria. In some embodiments, the criteria include, without limitation, and in any combination or weighting schema, a previous location in the inventory, a proximal location in the inventory, an available location in the inventory (discloses extracting location combinations based on degrees of importance), and inputted data of the present disclosure), (Id., ¶ 79, the methods further comprise receiving (e.g., from an electronic device of the present disclosure) a list of pharmaceutical medication(s) in the inventory that is sorted, grouped, or filtered based at least in part on one or more criteria, information, or inputted data of the present disclosure. This provides the user with a way to view medications of interest, e.g., having a certain name (e.g., brand, trade, generic/non-proprietary, and/or dosage), quantity, value, expiration date, route of administration, therapeutic mechanism or target, indication, manufacturer, labeler, lot or batch number, medication identification code such as an NDC, and the like (discloses mutual action emergence patterns). This allows for a searchable inventory).

Regarding claim 6, the combination of Kircher and Ebert discloses the disposition optimization system according to claim 5.
Kircher further discloses …wherein the control portion outputs an input request requesting an input of the search importance degree of each of the plurality of mutual action emergence patterns and when the search importance degree is input, obtains the mutual action search policy including the search importance degree and the plurality of mutual action emergence patterns (Kircher, ¶ 79, the methods further comprise receiving (e.g., from an electronic device of the present disclosure) (discloses control portion requesting input to obtain mutual action search policy) a list of pharmaceutical medication(s) in the inventory that is sorted, grouped, or filtered based at least in part on one or more criteria, information, or inputted data of the present disclosure. This provides the user with a way to view medications of interest, e.g., having a certain name (e.g., brand, trade, generic/non-proprietary, and/or dosage), quantity, value, expiration date, route of administration, therapeutic mechanism or target, indication, manufacturer, labeler, lot or batch number, medication identification code such as an NDC, and the like (discloses mutual action emergence patterns). This allows for a searchable inventory), (Id., ¶ 44, the location for the pharmaceutical medication in the inventory is automatically inputted by the electronic device, e.g., based on one or more criteria. In some embodiments, the criteria include, without limitation, and in any combination or weighting schema (discloses input of the search of degrees of importance), a previous location in the inventory, a proximal location in the inventory, an available location in the inventory, and inputted data of the present disclosure).

Regarding claim 7, the combination of Kircher and Ebert discloses the disposition optimization system according to claim 5.
Kircher further discloses …wherein the generating portion acquires the improvement degree of the estimated work time from… for each of the mutual action emergence patterns and determines the search importance degree by… (Kircher, ¶ 122, a computer-readable medium can be used to store (e.g., tangibly embody) one or more computer programs (discloses generating portion) for performing any one of the above-described processes by means of a computer), (Id., ¶ 39, As such, the methods of the present disclosure allow for storing the same type of medication(s) received in the same or different shipments (e.g., at different times or part of different physical shipments) at different inventory locations. This differs from an alphabetical ordering of the inventory, in which the same drug is always stored at the same location (e.g., on a shelf, inventory container, etc.) in the inventory upon receipt. In some embodiments, quantities of the same, similar, or different pharmaceutical medications may be stored at the same location in some instances but at a different location in other instances. For example, completely different medications could be stored in the same location simply because that is the most convenient (discloses highest degree of improvement) location for the person storing the medications. For example, quantities of the pharmaceutical medication with the same or similar expiration date, inventory turnover (e.g., fast-movers) (discloses generated disposition plan based on estimated work time), serial number, or lot or batch number can be stored at the same location, but another quantity with a different expiration date, serial number, or lot or batch number can be stored at a different location),
While suggested, Kircher does not explicitly disclose …the actual work time…
	However, Ebert discloses …the actual work time… (Ebert, ¶ 13, The system can be implemented so that the multiple enterprises include a source enterprise and a destination enterprise; the source enterprise has an order document for an order placed by the destination enterprise and a shipping document for a physical shipment of goods prepared to satisfy the order placed by the destination enterprise; visibility includes visibility of relationships between the tag-read-data and business documents including the order document and the shipping document; and means for providing the enterprises with real -time visibility of the disposition of items (discloses time taken to disposition items) further include means for receiving shipping information including the following: tag identifiers for items corresponding to goods in the shipment; information associating each tag identifier with a shipment number for the shipping document, and information associating the shipment number with an order number for the order document; means for correlating the tag-read-data with the shipping information; and means for making the correlations available to the destination enterprise such that the destination enterprise can use a tag identifier for an item in the shipment to confirm the shipment), (Id., ¶ 154, The system saves input data with system-wide synchronized time stamps).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the disposition and search policy elements of Kircher’s prescription medication storage system to include the time measurement elements of Ebert in the analogous art of real-time item tracking systems for the same reasons as stated for claim 1.
While suggested, the combination of Kircher and Ebert does not explicitly discloses …repeating processing of increasing the search importance degree of the mutual action emergence pattern with the highest improvement degree for designated execution time
	However, Kircher does disclose increasing the search importance degree of mutual action emergence patterns based on weighting methodologies (Id., ¶ 44, the location for the pharmaceutical medication in the inventory is automatically inputted by the electronic device, e.g., based on one or more criteria. In some embodiments, the criteria include, without limitation, and in any combination or weighting schema, a previous location in the inventory, a proximal location in the inventory, an available location in the inventory, and inputted data of the present disclosure).
	Further, Ebert discloses repeating a process with respect to distribution center emergence patterns (Ebert, ¶ 40, The shipping container code can be scanned to start the shipping container load 211. An identification barcode or tag for each storage unit can be scanned before placing the storage units into the shipping container 213. The shipping container code can be scanned a second time to finish the shipping container filling process 215. The shipping container filling process 217 can then be repeated for the next shipping container until all filled storage units have been placed into one of the shipping containers. Each shipping container can be delivered to a specific local distribution center so only storage units going to the same local distribution center may be placed in the same shipping container).
	One of ordinary skill in the art would have recognized that applying the known
technique of repeating a process of Ebert would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ebert to the teachings of Kircher would have yielded predictable results (KSR Rationale D (see MPEP 2141(III)(D)) because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data repetitive calculations into similar inventory management systems. Further, enhancing the search importance degree of mutual action emergence pattern elements of Kircher with a repetitive calculation and based on the improvement of execution time, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more optimized storage of relevant combinations of inventory.

Regarding claim 8, the combination of Kircher and Ebert discloses the disposition optimization system according to claim 1.
Kircher further discloses …wherein the storage portion stores… indicating the plurality of43/48HITACHI2-341800028US01 mutual action emergence patterns (Kircher, ¶ 125, The server 702, although described herein in the singular, may actually comprise plural computers, devices, databases (discloses storage portion), associated backend devices, and the like, communicating (wired and/or wireless) and cooperating to perform some or all of the functions described herein), (Id., ¶ 79, the methods further comprise receiving (e.g., from an electronic device of the present disclosure) a list of pharmaceutical medication(s) in the inventory that is sorted, grouped, or filtered based at least in part on one or more criteria, information, or inputted data of the present disclosure. This provides the user with a way to view medications of interest, e.g., having a certain name (e.g., brand, trade, generic/non-proprietary, and/or dosage), quantity, value, expiration date, route of administration, therapeutic mechanism or target, indication, manufacturer, labeler, lot or batch number, medication identification code such as an NDC, and the like (discloses mutual action emergence patterns). This allows for a searchable inventory);
and the control portion outputs a selection request requesting selection of…, acquires the mutual action search policy… (Id., ¶ 79, the methods further comprise receiving (e.g., from an electronic device of the present disclosure) (discloses control portion acquiring a mutual action search policy) a list of pharmaceutical medication(s) in the inventory that is sorted, grouped, or filtered based at least in part on one or more criteria, information, or inputted data of the present disclosure. This provides the user with a way to view medications of interest, e.g., having a certain name (e.g., brand, trade, generic/non-proprietary, and/or dosage), quantity, value, expiration date, route of administration, therapeutic mechanism or target, indication, manufacturer, labeler, lot or batch number, medication identification code such as an NDC, and the like. This allows for a searchable inventory).
While suggested, Kircher does not explicitly disclose …a set of templates…; … any one of the templates included in the set and when the template is selected… on the basis of the selected template.
However, Ebert discloses …a set of templates…; …any one of the templates included in the set and when the template is selected… on the basis of the selected template (Ebert, ¶ 559, The integration engine 3110 is configured to interface with different kinds of hardware interfaces that provide basic read and write functionality. The integration engine 3110 translates between hardware-specific data formats and a generic format, or, in some cases, application-specific formats. (discloses templates) In this way, the integration engine 3110 hides the hardware specifics from the applications 3130), (Id., ¶ 308, FIG. 27 shows a world model (WM) structure shared by multiple enterprises (further discloses template (i.e. world model data structure) with respect to mutual work target relationships). The world model is a structure that records and maintains a representation of the relationships, state, and history of the items being tracked by an ITS. The world model can be implemented as a two-tier structure: A higher tier parent WM 2710 that keeps track of items located within a particular enterprise and a lower tier local WM 2720 that keeps track of the items located at a physical site within the particular enterprise
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the disposition and search policy elements of Kircher’s prescription medication storage system to include the template elements of Ebert in the analogous art of real-time item tracking systems for the same reasons as stated for claim 1.

Regarding claim 9, the combination of Kircher and Ebert discloses the disposition optimization system according to claim 1.
Kircher further discloses …wherein the disposition place is specified by a position on a two-dimensional area and a height in plural stages from the two-dimensional area (Kircher, ¶ 53, FIG. 5 illustrates exemplary inventory shelving unit 500. As shown, shelving unit 500 includes shelves 502 and 504, each holding a row of inventory containers. Inventory containers 506a-d are placed on shelf 502, and containers 516a-d on shelf 504. Each inventory container is labeled with an indicator (e.g., "D1" on 506a). These indicators provide an indication of a shelving unit ("D" for unit 500), an indication of a shelf ("1-4" for shelf 502 and "11-14" for shelf 504). Inventory containers 506a-d and 516a-d also comprise a plurality of dividers, such as dividers 508a and 508b in container 506d, and dividers 510a and 510b in container 516d. As discussed above in reference to FIG. 4, these dividers can demarcate sections in each container), (Id., Figure 5, figure depicts shelving unit 500 on a two-dimensional area with height in stages (i.e. shelf 502 and shelf 504);

    PNG
    media_image1.png
    479
    568
    media_image1.png
    Greyscale

and the plurality of mutual action emergence patterns indicates that…, and the two disposition places are aligned in the height direction and the heights are different only by one stage (Id., Figure 5, figure depicts two disposition places aligned in the height direction and heights or different only by one stage (e.g. D1 and D11), (Id., ¶ 79, the methods further comprise receiving (e.g., from an electronic device of the present disclosure) a list of pharmaceutical medication(s) in the inventory that is sorted, grouped, or filtered based at least in part on one or more criteria, information, or inputted data of the present disclosure. This provides the user with a way to view medications of interest, e.g., having a certain name (e.g., brand, trade, generic/non-proprietary, and/or dosage), quantity, value, expiration date, route of administration, therapeutic mechanism or target, indication, manufacturer, labeler, lot or batch number, medication identification code such as an NDC, and the like (discloses mutual action emergence patterns). This allows for a searchable inventory).
While suggested, Kircher does not explicitly disclose …a distance between the two disposition places on the two-dimensional area is equal to or smaller than a certain value, the distance is equal to or larger than the certain value…
However, Ebert discloses …a distance between the two disposition places on the two-dimensional area is equal to or smaller than a certain value, the distance is equal to or larger than the certain value… (Ebert, ¶ 11, The method also maintains in the virtual world a representation of a current location of each of the items and a representation of a current location of each of the circumstances, the representations each reflecting most recently received tag-read-data and context information. The method also represents locations and circumstances by latitudes, longitudes, and altitudes… The method also receives instances of context information, where the instances include telemetry data from a sensor associated with a particular location. The method also receives telemetry data generated by a sensor associated with a particular point or area and representing a circumstance located at the particular point or area (discloses distance of inventory tags from a certain value); and generates an alert for a user of the virtual world when the virtual world detects that an item that would be affected by the circumstance represented by the telemetry data is at or in the point or area…), (Id., ¶ 207, if a conventional ERP (Enterprise Resource Planning) or SCM (Supply Chain Management) system requires an update on the current actual locations of certain items, it would send a query. The ITS persistent storage can provide the information necessary to handle, and the interface for queries can use this information to handle, queries like: "Report all batteries of a specific type (identified by a product code) that are currently within a given geographical region." Or a query like: "Report all milk cartons that are within 48 hours of exceeding their shelf life." (discloses distances of disposition places of disposition targets)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the disposition and search policy elements of Kircher’s prescription medication storage system to include the distance elements of Ebert in the analogous art of real-time item tracking systems for the same reasons as stated for claim 1.

Regarding claim 10, the combination of Kircher and Ebert discloses the disposition optimization system according to claim 1.
Kircher further discloses …wherein the plurality of mutual action emergence patterns indicate or the difference in a code which is a numeral value allocated to each of the two disposition places is equal to or smaller than a certain value, the distance or the difference in the code is equal to or larger than the certain value, the distance or the code is a specific value, each of the codes matches each other, and any two or more of logical products of the plurality of patterns in these patterns (Kircher, ¶ 79, the methods further comprise receiving (e.g., from an electronic device of the present disclosure) a list of pharmaceutical medication(s) in the inventory that is sorted, grouped, or filtered based at least in part on one or more criteria, information, or inputted data of the present disclosure. This provides the user with a way to view medications of interest, e.g., having a certain name (e.g., brand, trade, generic/non-proprietary, and/or dosage), quantity, value, expiration date, route of administration, therapeutic mechanism or target, indication, manufacturer, labeler, lot or batch number, medication identification code such as an NDC, and the like (discloses mutual action emergence patterns). This allows for a searchable inventory), (Id., Figure 5, Figure depicts codes with numeral values representing disposition places (e.g. D11 and D12) equal to a certain value (i.e. 1 unit)).

Regarding claim 11, Kircher discloses a disposition optimizing method of conducting analysis on disposition of a plurality of disposition targets, comprising steps of: storing work achievement information indicating, for each work, the disposition target related to the work, an actual disposition place where the disposition target is disposed, …and to store location information indicating a plurality of disposition places capable of disposing the disposition targets (Kircher, ¶ 18, the methods comprise (a) receiving a pharmaceutical medication (discloses disposition target); (b) at an electronic device with a processor and memory, inputting data related to the pharmaceutical medication (discloses work achievement information), wherein the data identify: (1) name and quantity of at least a portion of the pharmaceutical medication, and (2) a location for at least a portion of the pharmaceutical medication in an inventory; (c) creating a record associated with at least a portion of the pharmaceutical medication in the memory of the electronic device, wherein the record identifies the name and quantity of the portion of the pharmaceutical medication and the location for the portion of the pharmaceutical medication in the inventory (discloses actual disposition place); and (d) storing the portion of the pharmaceutical medication at the location in the inventory), (Id., ¶ 125, The server 702, although described herein in the singular, may actually comprise plural computers, devices, databases (discloses storage portion), associated backend devices, and the like, communicating (wired and/or wireless) and cooperating to perform some or all of the functions described herein), (Id., ¶ 39, the methods of the present disclosure allow for storing the same type of medication(s) received in the same or different shipments (e.g., at different times or part of different physical shipments) at different inventory locations (discloses a plurality of disposition places). This differs from an alphabetical ordering of the inventory, in which the same drug is always stored at the same location (e.g., on a shelf, inventory container, etc.) in the inventory upon receipt);
acquiring a mutual action search policy including a plurality of mutual action emergence patterns indicating a relation between two of the disposition places influencing the work time taken for the work (Id., ¶ 79, the methods further comprise receiving (e.g., from an electronic device of the present disclosure) (discloses control portion acquiring a mutual action search policy) a list of pharmaceutical medication(s) in the inventory that is sorted, grouped, or filtered based at least in part on one or more criteria, information, or inputted data of the present disclosure. This provides the user with a way to view medications of interest, e.g., having a certain name (e.g., brand, trade, generic/non-proprietary, and/or dosage), quantity, value, expiration date, route of administration, therapeutic mechanism or target, indication, manufacturer, labeler, lot or batch number, medication identification code such as an NDC, and the like (discloses mutual action emergence patterns). This allows for a searchable inventory), (Id., ¶ 100, the suggested path identifies two or more locations for the same pharmaceutical medication. Advantageously, this allows the user to retrieve some or all of the medications in an order or orders using an optimized route in the inventory, thereby saving time and labor (discloses influencing the work time));
and generating a disposition plan indicating a plan of the disposition place where the disposition target is disposed on the basis of the work achievement information, the location information, and the mutual action search policy (Id., ¶ 122, a computer-readable medium can be used to store (e.g., tangibly embody) one or more computer programs (discloses generating portion) for performing any one of the above-described processes by means of a computer), (Id., ¶ 44, the location for the pharmaceutical medication in the inventory is automatically inputted by the electronic device, e.g., based on one or more criteria (discloses generated disposition plan based on location and search policy). In some embodiments, the criteria include, without limitation, and in any combination or weighting schema, a previous location in the inventory, a proximal location in the inventory, an available location in the inventory, and inputted data of the present disclosure), (Id., ¶ 45, this allows the device to determine an optimized location (further discloses generated disposition plan based on location and search policy) for a pharmaceutical medication in the inventory based on predetermined criteria of interest. For example, medications that are often prescribed together can be located near one another in the inventory, reducing the amount of time needed to fill a common order. Medications can be grouped by expiration date or serial or lot or batch number which could aid in dispositioning expired and recalled medications. Medications with different names but similar storage requirements can be stored under the same conditions. Medications can be stored in different ways in the inventory based upon size and/or type of packaging. These features allow for an inventory with higher storage density, improved accuracy (e.g., by putting dissimilar medications together), quicker fill times (e.g., by optimizing fulfillment route), and no requirement for memorization of which drugs go where (which reduces the potential for error). In addition, these features allow for easier reorganization of the inventory, as simply changing the criteria can allow the device to direct the user to store medications at a different location (which is less confusing than always storing the medications in one location, memorizing it, then having to change the location and remember that the location has changed). In certain embodiments, the criteria include a previous location in the inventory, a proximal location in the inventory, and/or an available location in the inventory).
	While suggested, Kircher does not explicitly disclose …and actual work time taken for the work
	However, Ebert discloses …and actual work time taken for the work (Ebert, ¶ 13, The system can be implemented so that the multiple enterprises include a source enterprise and a destination enterprise; the source enterprise has an order document for an order placed by the destination enterprise and a shipping document for a physical shipment of goods prepared to satisfy the order placed by the destination enterprise; visibility includes visibility of relationships between the tag-read-data and business documents including the order document and the shipping document; and means for providing the enterprises with real -time visibility of the disposition of items (discloses time taken to disposition items) further include means for receiving shipping information including the following: tag identifiers for items corresponding to goods in the shipment; information associating each tag identifier with a shipment number for the shipping document, and information associating the shipment number with an order number for the order document; means for correlating the tag-read-data with the shipping information; and means for making the correlations available to the destination enterprise such that the destination enterprise can use a tag identifier for an item in the shipment to confirm the shipment), (Id., ¶ 154, The system saves input data with system-wide synchronized time stamps).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the disposition and search policy elements of Kircher’s prescription medication storage system to include the time measurement elements of Ebert in the analogous art of real-time item tracking systems.

Regarding claims 12-15, these claims recite limitations substantially similar to those in claims 2-5, respectively, and are rejected for the same reasons as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramoji et al., U.S. Patent No. 10,268,984, discloses inventory item release locations.
Pundir et al., U.S. Publication No. 2019/0295008, discloses a system and method for continuous pick route optimization.
Field-Darragh et al., U.S. Publication No. 2014/0279294, discloses a system and methods for order fulfillment, inventory management, and providing personalized services to customers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/              Examiner, Art Unit 3624                                                                                                                                                                                          /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624